Citation Nr: 0411610	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-21 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a left shoulder disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a low back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a left ankle disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a left wrist disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a left elbow disability.

6.  Entitlement to secondary service connection for a right 
shoulder disability.

7.  Entitlement to secondary service connection for a right 
wrist disability.
8.  Entitlement to secondary service connection for cervical 
spine disability.

9.  Entitlement to secondary service connection for a right 
arm/elbow disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to April 1984.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO), in Houston, Texas.

In the April 2002 rating decision, the RO addressed de novo 
and denied claims of service connection for left shoulder 
disability, low back pain (lumbar spine disability), left 
ankle, left wrist, and left elbow disability.  As such claims 
were denied in prior ratings which became final, they must be 
reopened with new and material evidence prior to de novo 
review.  This is a jurisdictional matter that the Board must 
address regardless of RO handling.  The issues have been 
characterized accordingly.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

A statement from the veteran received in March 2003 indicated 
that he was withdrawing a service connection claim for post-
traumatic stress disorder.  No other issues are on appeal 
before the Board at this time.  

FINDINGS OF FACT

1.  A July 1997 rating decision denied secondary service 
connection for left shoulder, low back, left ankle, left 
wrist, and left elbow disabilities based on findings that 
there was no competent evidence of a nexus between such 
disabilities and the veteran's service connected bilateral 
knee and right ankle disabilities; the veteran did not 
perfect an appeal of those denials.  

2.  Evidence received since the July 1997 rating decision 
does not tend to show a relationship between disabilities of 
the left shoulder, low back, left ankle, left wrist, and left 
elbow, and is not so significant that it must be considered 
in order to fairly decide the merits of the claims.  

3.  The veteran is not shown to have a chronic right shoulder 
disability.  

4.  The veteran is not shown to have a chronic right wrist 
disability.

5.  There is no competent evidence that the veteran's 
cervical spine disability (degenerative disc and joint 
disease) was caused by, or became worse due to, his service-
connected bilateral knee disability.

6.  The veteran is not shown to have a chronic right 
arm/elbow disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the July 1997 rating decision 
denying secondary service connection for left shoulder, low 
back, left ankle, left wrist and left elbow disabilities is 
not new and material, and such claims may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Secondary service connection for a right shoulder 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2003).

3.  Secondary service connection for a right wrist disability 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310 (2003).

4.  Secondary service connection for a cervical spine 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2003).

5.  Secondary service connection for a right arm/elbow 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                  Preliminary 
Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
and in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  The latter held, in part, that 
a VCAA notice must be provided prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the veteran's claims were received in August 2001.  A 
rating decision was issued in April 2002.  In an April 2003 
VCAA letter, the veteran was provided notice as to what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence he must 
submit, what information and evidence VA would obtain, and 
that he needed to submit any evidence in his possession 
pertaining to the claims.  The VCAA letter specifically 
advised the veteran of his and VA's respective 
responsibilities in development of evidence.  By an August 
2003 Statement of the Case (SOC) he was advised of the 
controlling law and regulations, what evidence was of record, 
and what evidence was needed to establish entitlement to the 
benefit sought.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, a defect in the timing of the notice may be cured, 
it left open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Board finds that any defect with respect to the timing of 
the VCAA notice in this case was harmless error.  Notice was 
provided by the AOJ prior to the transfer and certification 
of the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  See also VAOPGCPREC 1-2004 (Feb. 24, 
2004) regarding content of notice.  The veteran was fully 
advised what type of evidence would impact on this claims, 
and that if he had such evidence he was to submit it.  He had 
ample opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  He is not 
prejudiced by any notice deficiency.  Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004).  

The claims have been considered on the merits, and well-
groundedness is not an issue.  As to the duty to assist, all 
pertinent records identified have been obtained, and VA has 
arranged for examinations and medical opinions, as needed.  
VA'S duty to assist is discharged.  It is noteworthy that in 
petitions to reopen prior finally denied claims, the duty to 
obtain an examination or a medical opinion does not attach 
until such claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(ii). 

VA medical records dated in January 2004 were received at the 
Board and not reviewed by the RO.  However, such records were 
not relevant to the matters addressed herein.  Consequently, 
there is no need to remand the case to the RO for initial 
review of such evidence.  


New and Material Evidence

Low Back, Left Shoulder, Left Ankle, Left Wrist, and Left 
Arm/Elbow Disabilities

In July 1997, the RO denied secondary service connection for 
left ankle, left wrist, and left elbow disabilities and also 
affirmed previous denials of secondary service connection for 
low back and left shoulder disabilities.  In essence, the RO 
found that there was no evidence of a nexus between such 
disabilities and the veteran's service connected bilateral 
knee and right ankle disorders.  The veteran filed a notice 
of disagreement with these determinations in August 1997, and 
the RO issued a SOC in December 1997.  No substantive appeal 
was filed and therefore the appeal was not perfected.  Hence, 
the July 1997 rating decision became final.  38 U.S.C.A. 
§ 7105.

Factual Background

Evidence of record at the time of the July 1997 decision 
consisted essentially of service medical records, VA medical 
records, and reports of VA examinations in December 1984, 
November 1987, and January 1997.

Service medical records demonstrate complaints of left 
shoulder, left arm, and low back pain.  There were no 
findings of a chronic left shoulder, left arm, or low back 
disability in service.  Examination on discharge, in March 
1984, revealed that clinical evaluation of the upper 
extremities and spine was normal.  No complaints, treatment 
or diagnosis of left ankle or left wrist problems were noted 
in the service medical records.  

VA examination reports in December 1984 and November 1987 
noted complaints of low back pain, but no current low back 
disability.  A November 1987 VA x-ray of the lumbar spine 
revealed no abnormalities.  

On VA examination in January 1997 left ankle pain was noted; 
no left ankle disability was found on examination.  A January 
1997 VA x-ray of the left ankle showed no abnormalities.  
Relevant evidence added to the record since the July 1997 
decision consists of VA medical records dated as early as 
October 1996, Social Security Administration records, April 
2001 and January 2002 x-ray reports, VA medical statement 
dated in April 2001, and a VA examination report in January 
2002 and August 2003.

An October 1996 VA medical record reports a diagnosis of 
degenerative disc and degenerative joint disease of the 
lumbar spine.  

Medical records from the Social Security Administration 
reveal that on July 1998 examination, the veteran complained 
of left ankle, left shoulder, left elbow, and low back 
problems since 1979.  Examination demonstrated tenderness and 
spasm of the low spine muscles and decreased range of motion.  
The left shoulder showed no swelling or tenderness, but range 
of motion was limited by pain.  Left ankle examination was 
normal.  X-rays of the lumbar spine showed minimal 
degenerative changes with small marginal osteophytes at 
multiple levels.  

VA x-rays of the ankles in December 1998 revealed no 
abnormalities.  VA x-ray report of the left shoulder in 
December 2000 were also negative.  An April 2000 VA medical 
report notes that the veteran indicated that he had a 
dislocated left shoulder one month ago and reduced it 
himself.  VA x-rays of the left shoulder in April 2001 
revealed degenerative joint disease.   

VA medical statement in April 2001 indicated that the veteran 
had degenerative osteoarthritis of the back, both knees and 
the left ankle, which would worsen over time.  The examiner 
indicated that the veteran was on various medications and 
would not likely be able to obtain gainful employment again.

On VA examination in January 2002 tendonitis of the left 
shoulder was diagnosed.  VA x-rays in January 2002 revealed 
calcaneal spurs of the left ankle and x-rays of the left 
wrist noted deformity of the distal left ulna with small 
corticated fragment in the soft tissues may be prior trauma.  


Analysis

In August 2001, the veteran applied to reopen claims of 
service connection for left shoulder, low back, left ankle, 
left wrist, and left elbow disabilities.  Initially, as 
noted, the Board must determine whether new and material 
evidence has been received to reopen these previously denied 
claims.  Generally, a final VA decision may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Under 38 C.F.R. § 
3.156(a), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers that bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  [An amended version of 38 C.F.R.§ 
3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001.  This petition to reopen was filed 
prior to that date.  Hence, the amended § 3.156(a) does not 
apply.]

The prior denials of these claims for secondary service 
connection were premised on findings that none of the claimed 
disorders was shown to be related to the veteran's service 
connected bilateral knee and right ankle disorders.  No 
additional evidence received since the July 1997 rating 
decision pertains to the matter of a nexus between the 
disabilities for which secondary service connection is 
claimed and disabilities for which service connection has 
already been established, i.e., the bilateral knee and right 
ankle disabilities.  The evidence received includes no 
medical opinion that the theory of causality claimed by the 
veteran has any validity.   As a layperson, the veteran is 
not competent to establish medical etiology by his own 
opinion.  Regardless, his arguments to this effect are also 
redundant (and not new).  In a petition to reopen, VA's duty 
to obtain a medical opinion does not attach until the claim 
is reopened.  

As the additional evidence received does not pertain to the 
basis for the prior denial of these claims, it is not so 
significant that it must be considered in order to fairly 
address the merits of the claims, and is not material.  
Hence, these claims may not be reopened.

Service Connection Claims 

Factual Background

Service medical records reveal complaints of neck pain in May 
1981.  An EMG examination of the left supraspinatus muscle 
was within normal limits.  Nerve condition studies were found 
consistent with mild left suprascapular neuropathy.  There 
were no findings of chronic right shoulder, right wrist, 
cervical spine, or right arm/elbow disabilities in service.  
Examinations in October 1982 and prior to discharge, in March 
1984, revealed no spine or upper extremity abnormalities, and 
no diagnosed disabilities of the right shoulder, right wrist, 
cervical spine, or right arm/elbow.  

Service medical records do show that during service he was 
treated for bilateral knee and right ankle problems.  In 
1985, the RO granted service connection for disabilities of 
both knees and the right ankle.  

A VA medical record in October 1996 notes that the veteran 
had degenerative disc disease and degenerative joint disease 
of the cervical spine.  A February 1998 VA x-ray report 
reveals severe degenerative joint disease of the cervical 
spine.  MRI and CT scans in August 1998 confirmed 
degenerative disc disease of the cervical spine.   

VA medical records in February 2000 reveal that the veteran 
complained of chronic right arm pain for one year.  February 
2000 x-rays of the shoulders revealed no abnormalities.  

VA medical records dated in November 2000 reflect indicated 
that the veteran had neck pain following a motor vehicle 
accident in November 2000.  VA Nerve conduction studies in 
March 2001 were normal.  
On VA examination in January 2002 no current right shoulder 
disability was shown.  

The veteran asserted that both wrists have been weak for five 
years.  He stated that he gets tired when he has to use his 
wrists for prolonged activities.  The examiner noted that the 
veteran used a Canadian crutch to assist in ambulating.  The 
veteran denied any history of trauma to his wrists.  Tinel's 
examination was negative over the wrist and elbow.  X-rays of 
the right wrist were within normal limits.  The diagnosis was 
bilateral wrist pain.  No diagnosis involving the elbows or 
arms was noted. 

The veteran indicated that he had neck pain that began in a 
motor vehicle accident two years ago.  He complained of 
occasional sharp pain on motion, crepitation, and popping.  
The pain occasionally radiated to the tailbone.  Examination 
demonstrated restriction of right and left rotation to 70 and 
45 degrees respectively.  Neurological evaluation was normal.  
X-rays of the cervical spine revealed degenerative changes at 
C6-7 more than C5-6.  The diagnosis was degenerative disc 
disease, cervical spine, status post motor vehicle accident. 

Following examination, the January 2002 VA examiner opined 
that evidence for a contributory cause of shoulder problems, 
wrist problems, and arm weakness secondary to the use of his 
crutches could not be established.  The examiner further 
opined that there was no chronic low back disability that 
could be secondary to his bilateral knee disability and there 
was no evidence of a left ankle disability that might be 
secondary to the veteran's right ankle disability.  

Medical records from the Social Security Administration do 
not pertain to the matter of a nexus between a right 
shoulder, right wrist, right arm/elbow or cervical spine 
disability and the veteran's service connected bilateral knee 
and right ankle disabilities.  

On VA examination report in August 2003 the veteran stated 
that he still experienced bilateral shoulder pain, and that 
his wrists ached and swelled.  He indicated that he did not 
wish to claim compensation for his neck as these symptoms 
began three years ago in a motor vehicle accident.  The 
diagnoses included bilateral shoulder pain, bilateral wrist 
pain, and neck pain.  The examiner opined that there was 
insufficient evidence to suggest that any current bilateral 
shoulder, bilateral wrist, cervical spine, or bilateral arm 
condition was incurred or aggravated by service.  

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that such disability resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If arthritis is manifested to a compensable degree in 
the first post-service year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Additionally, service connection may be 
established on a secondary basis if the claimed disability is 
shown to be proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  
Furthermore, if a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

In accordance with 38 U.S.C.A. § 5107, when after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder Disability

It is not argued, and the evidence does not show, that a 
right shoulder disability was manifested or incurred in 
service.  Consequently, direct service connection is not for 
consideration.

The veteran contends that a right shoulder disability was 
caused or aggravated by his service-connected bilateral knee 
disabilities.  The specific contention is that the use of 
crutches for his service connected bilateral knee disability 
caused shoulder disability.   

The competent (medical) evidence of record all stands in 
opposition to this secondary service connection claim.  The 
requirements that must be satisfied in a secondary service 
connection claim are evidence of current disability claimed, 
evidence of a service connected disability, and competent 
evidence that the service connected disability caused or 
aggravated the disability for which service connection is 
claimed.  Here, there is no competent evidence of a current 
chronic right shoulder disability.  While there is a 
diagnosis of right shoulder pain, pain alone is not a 
disability for VA purposes.  Because he is a layperson, the 
veteran's own opinion that he has a chronic right shoulder 
disability due to the use of crutches for service connected 
disability.  

Right Wrist Disability

It is not argued, and the evidence does not show that a right 
wrist disability was manifested or incurred in service.  
Consequently, direct service connection is not for 
consideration.

The veteran contends that a bilateral wrist disability was 
caused or aggravated by his service-connected bilateral knee 
disabilities, specifically by the use of crutches for such 
disability.  

There is no competent medical evidence (medical diagnosis) 
that the veteran has a current right wrist disability.  As 
with the shoulder, pain alone is not a disability for VA 
purposes.  The competent evidence of record all stands in 
opposition to the veteran's claim for secondary service 
connection for a right wrist disability.  Because he is a 
layperson, his own opinion that he has a right wrist 
disability due to the use of is not competent evidence.  

Cervical Spine Disability

It is not argued, and the evidence does not show that a 
cervical spine disability was manifested in service or that 
cervical arthritis was manifested within one year following 
service.  Consequently, direct or presumptive (for arthritis 
as a chronic disability under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309) service connection is not for 
consideration.  

The veteran contends that his cervical spine disability was 
caused or aggravated by his use of crutches for his service-
connected bilateral knee disabilities.  X-ray evidence in 
October 1996 shows that he has degenerative disc disease and 
degenerative joint disease of the cervical spine.  The 
January 2002 VA examiner specifically noted that there was no 
basis for relating the veteran's cervical spine disabilities 
to his crutch use.  In fact, the evidence of record shows 
that the veteran himself concedes that, at least in part, his 
cervical spine disability is due to an unrelated intercurrent 
injury, a motor vehicle accident.  The competent (medical) 
evidence all stands in opposition to the veteran's claim for 
secondary service connection for a cervical spine disability.  
Because he is a layperson, his own opinion regarding a nexus 
between his crutch use and the cervical spine disability is 
not competent evidence.  

Right Arm/Elbow Disability

It is not argued, and the evidence does not show that a right 
arm or elbow disability was manifested in service.  
Consequently, direct service connection is not for 
consideration.

The veteran contends that his a right arm/elbow disability 
was caused or aggravated by his use of crutches for his 
service-connected bilateral knee disabilities.  There is no 
competent (medical) evidence demonstrating that the veteran 
has a current right arm disability.  As noted above, a 
diagnosis of pain is not a disability for VA purposes.  
Without a showing of current disability, there is no valid 
claim.  The competent (medical) evidence all stands in 
opposition to the veteran's claim for secondary service 
connection for a right arm/elbow disability.  Because he is a 
layperson, the veteran's own opinion regarding a nexus 
between the use of his crutches and bilateral arm problem, to 
include elbows, is not competent evidence.  



ORDER

The appeal to reopen claims of secondary service connection 
for left shoulder, low back, left ankle, left wrist, and left 
elbow disabilities is denied.

Secondary service connection for a right shoulder disability 
is denied. 

Secondary service connection for a right wrist disability is 
denied. 

Secondary service connection for a cervical spine disability 
is denied.

Secondary service connection for a right arm/elbow disability 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



